IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-53,032-05


DENNIS CHARLES MAKI, Relator

v.


JUDGE, CRIMINAL DISTRICT COURT NUMBER 3, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM DALLAS COUNTY



 Per curiam.

O R D E R


	This is an original application for a writ of mandamus.  Relator contends that he filed
an application for writ of habeas corpus in the Criminal District Court Number 3 of Dallas
County on September 6, 2005, in cause number W99-01314-J, but more than thirty-five days
have elapsed and the application has not been forwarded to the Court of Criminal Appeals. 
Relator also alleges that an order designating issues was entered September 22, 2005.
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action.  The respondent, Judge of the
Criminal District Court Number 3 of Dallas County, is ordered to file with this Court within
thirty days a response by having the district clerk submit the record on such habeas corpus
application or by setting out the reasons that findings have not been made in the period since
the order designating issues was entered.  This application for writ of mandamus is held in
abeyance pending compliance with this order.
	IT IS SO ORDERED this the 7th day of June, 2006.

DO NOT PUBLISH